
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


Employment Agreement
between Robert J. McCormack,
the Registrant and Sun Bank,
dated October 31, 2002

--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT


        THIS AGREEMENT is made as of the 31st day of October, 2002, between SUN
BANCORP, INC. ("Corporation"), a Pennsylvania business corporation having a
place of business at 2-16 South Market Street, Selinsgrove, Pennsylvania 17870,
SUN BANK ("Bank"), a Pennsylvania chartered banking institution having a place
of business at 2-16 South Market Street, Selinsgrove, Pennsylvania 17870, and
ROBERT J. McCORMACK ("Executive"), an individual residing at RR #6, Box 266-K,
Lewisburg, Pennsylvania, 17837 (collectively, the "Parties" and, individually,
sometimes a "Party").

        WHEREAS, the Corporation is a registered bank holding company;

        WHEREAS, the Bank is a subsidiary of the Corporation;

        WHEREAS, any reference solely to Corporation in this Agreement shall
mean Corporation or Bank;

        WHEREAS, Corporation and Bank desire to employ Executive to serve in the
capacity of President and CEO of the Bank and Corporation under the terms and
conditions set forth in this Agreement; and

        WHEREAS, Executive desires to accept employment with Corporation and
Bank under the terms and conditions set forth in this Agreement.

        NOW, THEREFORE, the parties hereto, intending to be legally bound, agree
as follows:

        1.    Employment. Corporation and Bank hereby employ Executive and
Executive hereby accepts employment with Corporation and Bank, on the terms and
conditions set forth in this Agreement.

        2.    Duties and Position of Executive. Executive shall perform and
discharge well and faithfully such duties as an executive officer of Corporation
as may be assigned to Executive from time to time by the Board of Directors of
Corporation. Executive shall be employed as President and Chief Executive
Officer of the Bank and Corporation, and shall hold such other titles as may be
given to him from time to time by the Board of Directors of Corporation.

        3.    Engagement in Other Employment. Executive shall devote his full
time, attention and energies to the business of Corporation and Bank during the
Employment Period (as defined in Section 4(a) of this Agreement); provided,
however, that this Section 3 shall not be construed as preventing Executive from
(a) investing Executive's personal assets in enterprises that do not compete
with Corporation, Bank or any of their subsidiaries or affiliates or (b) being
involved in any other activity with the prior approval of the Boards of
Directors of Corporation and Bank. The Executive shall not engage in any
business or commercial activities, duties or pursuits which compete with the
business or commercial activities of Corporation, Bank or any of their
subsidiaries or affiliates, nor may the Executive serve as a director or officer
or in any other capacity in a company which competes with Corporation, Bank or
any of their subsidiaries or affiliates.

        4.    Term of Agreement.

        (a)  Employment Period. This Agreement shall be for a three (3) year
period (the "Employment Period") beginning on the date first mentioned above,
and if not previously terminated pursuant to the terms of this Agreement, the
Employment Period shall end three (3) years later; provided however, that the
Employment Period shall be automatically renewed one year later on the first
anniversary date of the commencement of the Employment Period (the "Renewal
Date") for a period ending three (3) years from the Renewal Date unless either
party shall give written notice of non-renewal to the other party at least sixty
(60) days prior to the Renewal Date, in which event this Agreement shall
terminate at the end of the Employment Period. If this Agreement is renewed on
the Renewal Date, it will be automatically renewed on the first anniversary date
of the Renewal Date and each subsequent year (the "Annual Renewal Date") for a
period ending three (3) years from each Annual Renewal Date, unless either party
gives written notice of non-renewal to the other party at least sixty (60) days
prior to the Annual

--------------------------------------------------------------------------------

Renewal Date, in which case this Agreement will continue in effect for a term
ending two (2) years from the Annual Renewal Date immediately following such
notice.

        (b)  Cause. Notwithstanding the provisions of Section 4(a) of this
Agreement, this Agreement shall terminate automatically for Cause (as defined
herein) upon written notice from the Board of Directors of Corporation to
Executive. As used in this Agreement, the term "Cause" shall mean any of the
following:

        (i)    Executive's conviction of or plea of guilty or nolo contendere to
a felony, a crime of falsehood or a crime involving moral turpitude, or the
actual incarceration of Executive;

        (ii)  Executive's failure to follow the good faith lawful instructions
of the Board of Directors of Corporation with respect to its operations, after
notice from Corporation, and a failure to cure such violation within twenty
(20) days of said notice;

        (iii)  the willful failure by the Executive to substantially perform his
duties hereunder, other than a failure resulting from Executive's incapacity
because of physical or mental illness, as provided in Section 4(e) of this
Agreement, after notice from the Corporation and a failure to cure such
violation within twenty (20) days of said notice;

        (iv)  Executive's intentional violation of the provisions of this
Agreement, after notice from Corporation, and a failure to cure such violation
within twenty (20) days of said notice;

        (v)  dishonesty or gross negligence of the Executive in the performance
of his duties;

        (vi)  conduct on the part of the Executive which brings public discredit
to Corporation as determined by a vote of two-thirds (2/3) of the Board of
Directors of Corporation;

        (vii) Executive's breach of fiduciary duty involving personal profit;

        (viii)Executive's violation of any law, rule or regulation governing
banks or bank officers or any final cease and desist order issued by a bank
regulatory authority;

        (ix)  Executive's unlawful discrimination, including harassment, against
Corporation's employees, customers, business associates, contractors or
visitors;

        (x)  Executive's theft or abuse of Corporation's property or the
property of Corporation's customers, employees, contractors, vendors or business
associates;

        (xi)  any final removal or prohibition order to which the Executive is
subject, by a federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act;

        (xii) any act of fraud or misappropriation by Executive;

        (xiii)intentional misrepresentation of a material fact, or intentional
omission of information necessary to make the information supplied not
materially misleading, in an application or other information provided by the
Executive to Corporation or any representative of Corporation in connection with
the Executive's employment with Corporation and Bank;

        (xiv) direction or recommendation of a state or federal bank regulatory
authority to remove the Executive from his position with Corporation and/or
Bank, as identified herein;

        (xv) the willful engaging by the Executive in misconduct injurious to
Corporation, after notice from Corporation, and a failure to cure such conduct
within twenty (20) days of said notice; or

        (xvi) willful and serious violation(s) by Executive of the Bank's "Core
Values", and a failure to cure such violation(s) within twenty (20) days after
notice by the Corporation; if the violation is so serious that an attempt to
cure would be fruitless, no notice need be given by the Bank.

2

--------------------------------------------------------------------------------




        (xvii) the existence of any material conflict between the interests of
Corporation and the Executive that is not disclosed in writing by the Executive
to Corporation and Bank and approved in writing by the Boards of Directors of
Corporation and Bank and, after notice from Corporation, a failure to cure such
conflict within twenty (20) days of said notice.

        If this Agreement is terminated for Cause, all of Executive's rights
under this Agreement shall cease as of the effective date of such termination
and all of Corporation and Bank's compensation and employment obligations under
this Agreement shall terminate.

        (c)  Notwithstanding the provisions of Section 4(a) of this Agreement,
all of Corporation and Bank's obligations under this Agreement shall terminate
automatically upon Executive's voluntary termination of employment.

        (d)  Good Reason. Notwithstanding the provisions of Section 4(a) of this
Agreement, the Executive may terminate his employment under this Agreement for
Good Reason. As used in this Agreement, "Good Reason" shall mean any of the
following:

        (i)    any reduction in the Executive's Annual Base Salary, as in effect
on the date this Agreement is executed or as the same may be increased from time
to time, except such reductions that are the result of a national financial
depression or national or bank emergency, or when such reduction has been
implemented by the Board of Directors for the Corporation's senior management;
or

        (ii)  a requirement that Executive move his principal residence more
than seventy-five (75) miles from the location of Corporation's principal
executive office immediately prior to this Agreement; or

        (iii)  any removal of the Executive from any of the positions indicated
in Section 2 of this Agreement, other than for a promotion, except as a result
of his regulatory removal and/or in connection with termination of the
Executive's employment for Cause.

        If Executive terminates his employment for Good Reason, then he may give
notice of intention to collect benefits under this Agreement by delivering a
notice in writing (the "Notice of Termination") and Corporation shall pay
Executive an amount equal to one (1) times the Executive's Annual Base Salary as
defined in Section 5(a) of this Agreement, which amount shall be payable in
twelve (12) equal monthly installments and shall be subject to federal, state
and local tax withholdings. In addition, Executive shall receive a continuation,
for a period of twelve (12) months from the date of termination of employment,
or until Executive secures substantially similar benefits through other
employment, whichever shall first occur, of all health, accident, life and
disability insurance benefits in effect with respect to Executive on the date of
termination of employment and that were in effect during the two (2) years prior
to Executive's termination of employment, or, if Corporation cannot provide such
benefits because Executive is no longer an employee, a dollar amount equal to
the cost to Executive of obtaining such benefits or substantially similar
benefits. Executive only becomes entitled to receive these payments and
continuation of benefits if he executes a General Release in favor of
Corporation, Bank and their subsidiaries and affiliates. However, in the event
the payments described herein, when added to all other amounts or benefits
provided to or on behalf of the Executive in connection with his termination of
employment, would result in the imposition of an excise tax under Code
Section 4999, such payments shall be retroactively (if necessary) reduced to the
extent necessary to avoid such excise tax imposition. Upon written notice to
Executive, together with calculations of Corporation's independent auditors,
Executive shall remit to Corporation the amount of the reduction, plus such
interest as may be necessary to avoid the imposition of such excise tax.
Notwithstanding the foregoing or any other provision of this contract to the
contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated under
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), then

3

--------------------------------------------------------------------------------

Corporation shall be required only to pay to Executive the amount determined to
be deductible under Section 280G.

        (e)  Disability. Notwithstanding the provisions of Section 4(a) of this
Agreement, if, as a result of physical or mental injury or impairment, Executive
is unable to perform all of the essential job functions of his position on a
full time basis, taking into account any reasonable accommodation required by
law, and without posing a direct threat to himself and others, for a period up
to one hundred eighty (180) days, all obligations of Corporation and Bank to pay
Executive an Annual Base Salary as set forth in Paragraph 5(a) of this Agreement
are suspended. Any paid time off, sick leave, or short term disability pay
Executive may be entitled to receive, pursuant to an established disability plan
or program of the Bank and/or Corporation, if any exists, shall be considered
part of the compensation Executive shall receive while disabled, and shall not
be in addition to the compensation received by Executive under this provision of
the Agreement. Executive further agrees that should he remain unable to perform
all of the essential functions of his position on a full time basis, taking into
account any reasonable accommodation required by law, and without posing a
direct threat to himself or others, after one hundred eighty (180) days, the
Bank and Corporation will suffer an undue hardship by continuing Executive in
his position. Upon this event, all compensation and employment obligations of
the Bank and Corporation under this Agreement shall cease (except Executive's
rights under the Corporation's then existing short term and/or long term
disability plans, if any), and this Agreement shall terminate.

        (f)    Death. Notwithstanding the provisions of Section 4(a) of this
Agreement, this Agreement shall terminate automatically upon Executive's death
and Executive's rights under this Agreement shall cease as of the date of such
termination.

        5.    Employment Period Compensation.

        (a)  Annual Base Salary. For services performed by Executive under this
Agreement, Corporation shall pay Executive an Annual Base Salary in the
aggregate during the Employment Period at the rate of One Hundred Eighty
Thousand Three Dollars and Twenty Cents ($180,003.20) per year, payable at the
same times as salaries are payable to other executive employees of Corporation.
Corporation may, from time to time, increase Executive's Annual Base Salary, and
any and all such increases shall be deemed to constitute amendments to this
Section 5(a) to reflect the increased amounts, effective as of the date
established for such increases by the Board of Directors of Corporation or any
committee of such Board in the resolutions authorizing such increases.

        (b)  Bonus. Executive may be eligible for incentive compensation under
the terms and conditions of any incentive compensation plan that Corporation may
have in effect from time to time.

        (c)  Vacations. During the term of this Agreement, Executive shall be
entitled to paid annual vacation in accordance with the policies as established
from time to time by the Board of Directors of Corporation and Bank. However,
Executive shall not be entitled to receive any additional compensation from
Corporation for failure to take a vacation, nor shall Executive be able to
accumulate unused vacation time from one year to the next, except to the extent
authorized by the Board of Directors of Corporation.

        (d)  Employee Benefit Plans. During the term of this Agreement,
Executive shall be entitled to participate in and receive the benefits of any
Employee Benefit Plan currently in effect at Corporation, until such time that
the Board of Directors of Corporation authorizes a change in such benefits.
Executive shall also be entitled to participate in any stock option and profit
sharing plans that Corporation may have in effect, subject to the terms and
conditions of those plans. Nothing paid to Executive under any plan or
arrangement presently in effect or made available in

4

--------------------------------------------------------------------------------




the future shall be deemed to be in lieu of the salary payable to Executive
pursuant to Section 5(a) hereof.

        (e)  Business Expenses. During the term of this Agreement, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him, which are properly accounted for, in accordance with the
policies and procedures established by the Board of Directors of Corporation for
its executive officers.

        6.    Termination of Employment Following Change in Control.

        (a)  If a Change in Control (as defined in Section 6(b) of this
Agreement) shall occur then, at the option of Executive, exercisable by
Executive within one hundred eighty (180) days of the Change of Control,
Executive may resign from employment with Corporation and Bank (or, if
involuntarily terminated, give notice of intention to collect benefits under
this Agreement) by delivering a notice in writing (the "Notice of Termination")
to Corporation and Bank and the provisions of Section 7 of this Agreement shall
apply.

        (b)  As used in this Agreement, "Change in Control" shall mean a change
in control (other than one occurring by reason of an acquisition of the Bank
and/or Corporation by Executive) of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A or any
successor rule or regulation promulgated under the Securities Exchange Act of
1934, as amended (the "1934 Act"); provided that, without limiting the
foregoing, a Change in Control shall be deemed to have occurred if:

        (i)    (A) the Corporation and/or Bank shall be merged or consolidated,
or (B) substantially all of the assets of Corporation and/or Bank shall be sold,
exchanged, transferred or otherwise disposed of, and, as a result of such
merger, consolidation, sale, exchange or transfer, less than a majority of the
outstanding voting stock of the surviving, resulting, purchasing "person"is
owned, immediately after the transaction, by the holders of voting stock of the
Corporation before the transaction, unless (y) such merger, consolidation, sale,
exchange, purchase or transfer is approved in advance by seventy percent (70%)
or more of the members of the Board of Directors of Corporation who are not
interested in the transaction and (z) a majority of the members of the Board of
Directors of the legal entity resulting from, or existing after, any such
transaction, and of the Board of Directors of such entity's parent corporation,
if any, are former members of the Board of Directors of Corporation, or

        (ii)  any "person" or group of "persons"(as such term is used in
Sections 13(d) and 14(d) of the 1934 Act), other than Corporation, Bank or any
"person" who on the date hereof is a director or officer of Corporation and/or
Bank is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
1934 Act or any successor rule or regulation promulgated under the 1934 Act),
directly or indirectly, of securities of Corporation representing (30%) percent
more of the combined voting power of Corporation's then outstanding securities,
or

        (iii)  during any period of two (2) consecutive years during the term of
Executive's employment under this Agreement, individuals who at the beginning of
such period constitute the Board of Directors of Corporation cease for any
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period.

        7.    Rights in Event of Termination of Employment Following Change in
Control.

5

--------------------------------------------------------------------------------

        (a)  In the event that a Change in Control occurs and Executive delivers
a Notice of Termination (as defined in Section 6(a) of this Agreement) to
Corporation and Bank, Executive shall be entitled to receive the compensation
and benefits set forth below:

        (i)    a lump sum equal to three (3) times the Executive's Annual Base
Salary as defined in Section 5(a), which amount shall be subject to federal,
state and local tax withholdings; and

        (ii)  for a period of three (3) years from the date of termination of
employment, or until Executive secures substantially similar benefits through
other employment, whichever shall first occur, Executive shall receive a
continuation of all health, accident, life and disability insurance benefits in
effect with respect to Executive during the two (2) years prior to his
termination of employment, or, if Corporation cannot provide such benefits
because Executive is no longer an employee, a dollar amount equal to the cost to
Executive of obtaining such benefits or substantially similar benefits.

        However, in the event the payment described herein, when added to all
other amounts or benefits provided to or on behalf of the Executive in
connection with his termination of employment, would result in the imposition of
an excise tax under Code Section 4999, such payments shall be retroactively (if
necessary) reduced to the extent necessary to avoid such excise tax imposition.
Upon written notice to Executive, together with calculations of Corporation's
independent auditors, Executive shall remit to Corporation the amount of the
reduction plus such interest as may be necessary to avoid the imposition of such
excise tax. Notwithstanding the foregoing or any other provision of this
contract to the contrary, if any portion of the amount herein payable to the
Executive is determined to be non-deductible pursuant to the regulations
promulgated under Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code"), the Corporation shall be required only to pay to Executive the
amount determined to be deductible under Section 280G.

        (b)  Executive shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise.
The amount of payment provided for in this Section 7(a)(i) shall not be reduced
by any compensation earned by Executive as the result of employment by another
employer or by reason of Executive's receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

        8.    Rights in Event of Termination of Employment Absent Change in
Control.

        (a)  In the event that Executive's employment is involuntarily
terminated by Corporation without Cause and no Change in Control shall have
occurred at the date of such termination, Corporation shall pay Executive an
amount equal to and no greater than three (3) times the Executive's Annual Base
Salary as defined in Section 5(a) of this Agreement, which amount shall be
payable in thirty-six (36) equal monthly installments. In addition, Executive
shall be entitled to a continuation of health, accident, life and disability
insurance benefits for thirty-six (36) months or until Executive secures
substantially similar benefits through other employment, whichever shall first
occur. However, if the payment described herein, when added to all other amounts
or benefits provided to or on behalf of the Executive in connection with his
termination of employment, would result in the imposition of an excise tax under
Code Section 4999, such payments shall be retroactively (if necessary) reduced
to the extent necessary to avoid such imposition. Upon written notice to
Executive, together with calculations of Corporation's independent auditors,
Executive shall remit to Corporation the amount of the reduction plus such
interest as may be necessary to avoid the imposition of such excise tax.
Notwithstanding the foregoing or any other provision of this contract to the
contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated under
Section 280G of the Code, then Corporation shall be required only to pay to
Executive the amount determined to be deductible under Section 280G.

6

--------------------------------------------------------------------------------

        (b)  Executive shall not be required to mitigate the amount of any
payment provided for in this Section 8 by seeking other employment or otherwise.
The amount of payment provided for in this Section 8 (not continuation of
benefits) shall not be reduced by any compensation earned by Executive as the
result of employment by another employer or by reason of Executive's receipt of
or right to receive any retirement or other benefits after the date of
termination of employment or otherwise.

        (c)  The amounts payable pursuant to this Section 8 shall constitute
Executive's sole and exclusive remedy in the event of involuntary termination
without cause of Executive's employment by Corporation in the absence of a
Change in Control.

        9.    Restrictive Covenant.

        (a)  Executive hereby acknowledges and recognizes the highly competitive
nature of the business of Corporation and Bank and, accordingly, agrees that,
during and for the applicable period set forth in Section 9(c) hereof, Executive
shall not:

        (i)    be engaged, directly or indirectly, either for his own account or
as agent, consultant, employee, partner, officer, director, proprietor, investor
(except as an investor owning less than 5% of the stock of a publicly owned
company) or otherwise of any person, firm, corporation or enterprise engaged in
(1) the banking or financial services industry (including bank holding company),
or (2) any other activity in which Corporation, Bank or any of their
subsidiaries or affiliates are engaged during the Employment Period, in any
county in which, at any time during the Employment Period or on the date of
termination of the Executive's employment, a branch, office or other facility of
Corporation, Bank or any of their subsidiaries or affiliates is located, or in
any county contiguous to such a county, including contiguous counties located
outside of the Commonwealth of Pennsylvania (the "Non-Competition Area"); or

        (ii)  provide financial or other assistance to any person, firm,
corporation, or enterprise engaged in (1) the banking or financial services
industry (including bank holding company), or (2) any other activity in which
Corporation, Bank or any of their subsidiaries or affiliates are engaged during
the Employment Period in the Non-Competition Area; or

        (iii)  directly or indirectly contact, solicit or induce any person,
corporation or other entity who or which is a customer or referral source of
Corporation, Bank or any of their subsidiaries or affiliates, during the term of
Executive's employment or on the date of termination of Executive's employment;
or

        (iv)  directly or indirectly solicit, induce or encourage any employee
of Corporation, Bank or any of their subsidiaries or affiliates, who is employed
during the term of Executive's employment or on the date of termination of
Executive's employment, to leave the employ of Corporation, Bank or any of their
subsidiaries or affiliates, or to seek, obtain or accept employment with any
person or entity other than Corporation, Bank or any of their subsidiaries or
affiliates.

        (b)  It is expressly understood and agreed that, although Executive,
Corporation and Bank consider the restrictions contained in Section 9(a)
reasonable for the purpose of preserving for Corporation, Bank and any of their
subsidiaries or affiliates, their good will and other proprietary rights, if a
final judicial determination is made, by a court or arbitration panel having
jurisdiction, that the time or territory or any other restriction contained in
Section 9(a) is an unreasonable or otherwise unenforceable restriction against
Executive, the provisions of Section 9(a) shall not be rendered void, but shall
be deemed amended to apply as to such maximum time and territory and to such
other extent as such court may judicially determine or indicate to be
reasonable.

7

--------------------------------------------------------------------------------

        (c)  The provisions of this Section 9 shall be applicable, commencing on
the date of this Agreement and ending on one of the following dates, as
applicable:

        (i)    if Executive voluntarily terminates his employment without Good
Reason, the first anniversary date of the effective date of termination of
employment;

        (ii)  if Executive's employment terminates in accordance with the
provisions of Section 4(b) of this Agreement (relating to termination for Cause)
or the Executive voluntarily terminates his employment in accordance with the
provisions of Section 4(c) of this Agreement (relating to termination by
Executive for Good Reason), the second anniversary date of the effective date of
termination of employment;

        (iii)  if the Executive's employment is involuntarily terminated in
accordance with the provisions of Section 6 of this Agreement (relating to
involuntary termination without Cause following a Change in Control), the third
anniversary date of the effective date of termination of employment;.

        (iv)  if the Executive's employment is involuntarily terminated in
accordance with the provisions of Section 8 of this Agreement (relating to
involuntary termination without Cause absent a Change in Control), the third
anniversary date of the effective date of termination of employment;

        (v)  if Executive's employment terminates in accordance with the
provisions of Section 4(a) relating to non-renewal of contract, the effective
date of termination of employment.

        10.  Unauthorized Disclosure. During the term of his employment
hereunder, or at any later time, the Executive shall not, without the written
consent of the Board of Directors of Corporation or a person authorized thereby,
knowingly disclose to any person, other than an employee of the Corporation or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of
Corporation, any material confidential information obtained by him while in the
employ of Corporation with respect to any of the services, products,
improvements, formulas, designs or styles, processes, customers, customer lists,
methods of business or any business practices of Corporation, Bank or any of
their subsidiaries or affiliates, the disclosure of which could be or will be
damaging to Corporation, Bank or any of their subsidiaries or affiliates;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or any person with the assistance,
consent or direction of the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by Corporation, Bank or any of their
subsidiaries or affiliates or any information that must be disclosed as required
by law.

        11.  Work Made for Hire. Any work performed by the Executive under this
Agreement should be considered a "Work Made for Hire" as that phrase is defined
by the U.S. patent laws and shall be owned by and for the express benefit of
Corporation, Bank and their subsidiaries and affiliates. In the event it should
be established that such work does not qualify as a Work Made for Hire, the
Executive agrees to and does hereby assign to Corporation, Bank and their
affiliates and subsidiaries, all of his rights, title, and/or interest in such
work product, including, but not limited to, all copyrights, patents,
trademarks, and proprietary rights.

        12.  Return of Company Property and Documents. The Executive agrees
that, at the time of termination of his employment, regardless of the reason for
termination, he will deliver to Corporation, Bank and their subsidiaries and
affiliates, any and all company property, including, but not limited to,
automobiles, keys, security codes or passes, mobile telephones, pagers,
computers, devices, confidential information, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings,

8

--------------------------------------------------------------------------------


blueprints, sketches, software programs, equipment, other documents or property,
or reproductions of any of the aforementioned items developed or obtained by the
Executive during the course of his employment.

        13.  Resignation as Director. Executive agrees that in the event that
this Agreement or his employment under this Agreement is terminated, Executive
shall resign as a director of Corporation, Bank or any of their affiliates or
subsidiaries, if he is then serving as a director of any such entities.

        14.  Liability Insurance. Corporation shall use its best efforts to
obtain insurance coverage for the Executive under an insurance policy covering
officers and directors of Corporation and Bank against lawsuits, arbitrations or
other legal or regulatory proceedings; however, nothing herein shall be
construed to require Corporation to obtain such insurance, if the Board of
Directors of the Corporation determines that such coverage cannot be obtained at
a reasonable price.

        15.  Indemnification. Corporation will indemnify the Executive as
required by Pennsylvania law and as provided by the Articles and By-laws of
Corporation, with respect to any threatened, pending or completed legal or
regulatory action, suit or proceeding brought against him by reason of the fact
that he is or was a director, officer, employee or agent of Corporation or is or
was serving at the request of Corporation as a director, officer, employee or
agent of another person or entity.

        16.  Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows
(or to such other addresses provided by a party to the other parties in
writing):

    If to the Executive:   Mr. Robert McCormack
RR #6 Box 266-K
Lewisburg, PA 17837
 
 
If to the Bank:
 
Mr. Robert Hormell
Personnel Committee Chair
Sun Bank
2-16 South Market Street
Selinsgrove, Pennsylvania 17870
 
 
If to the Corporation:
 
Mr. Robert Hormell
Personnel Committee Chair
Sun Bancorp, Inc.
2-16 South Market Street
Selinsgrove, Pennsylvania 17870

        17.  Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and an executive officer specifically designated by the
Board of Directors of Corporation and Bank. No waiver by either party, at any
time, of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Notwithstanding this Section 17, a promotion of
Executive in accordance with Section 2 of this Agreement shall not constitute a
breach of this Agreement or require an amendment in writing.

        18.  Assignment. This Agreement shall not be assignable by any party,
except by Corporation to any successor in interest to its respective businesses.

        19.  Entire Agreement. This Agreement contains the entire agreement of
the parties relating to the employment of Executive and supersedes any and all
agreements, either oral or in writing, between the

9

--------------------------------------------------------------------------------


parties with regard to the employment of Executive by Corporation, including the
Change of Control Agreement dated December 7, 1998 and the Employment Agreement
dated March 1, 2002.

        20.  Successors; Binding Agreement.

        (a)  Corporation and Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the businesses and/or assets of Corporation and Bank to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Corporation and Bank would be required to perform it if no
such succession had taken place.

        (b)  This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive's
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive's devisee,
legatee, or other designee, or, if there is no such designee, to Executive's
estate.

        21.  Arbitration. Corporation and Executive recognize that in the event
a dispute should arise between them concerning the interpretation or
implementation of this Agreement (except for any enforcement sought with respect
to Sections 9, 10, 11, or 12, which may be litigated in court), lengthy and
expensive litigation will not afford a practical resolution of the issues within
a reasonable period of time. Consequently, each party agrees that all disputes,
disagreements and questions of interpretation concerning this Agreement are to
be submitted for resolution, in Philadelphia, Pennsylvania, to the American
Arbitration Association (the "Association") in accordance with the Association's
National Rules for the Resolution of Employment Disputes or other applicable
rules then in effect ("Rules"). Corporation or Executive may initiate an
arbitration proceeding at any time by giving notice to the other in accordance
with the Rules. Corporation and Executive may, as a matter or right, mutually
agree on the appointment of a particular arbitrator from the Association's pool.
The arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania, but shall be bound by the
substantive law applicable to this Agreement. The decision of the arbitrator,
absent fraud, duress, incompetence or gross and obvious error of fact, shall be
final and binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration,
Corporation, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein or any
enforcement sought with respect to Sections 9, 10, 11, or 12.

        22.  Attorney's Fees and Costs. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, each party shall
bear his or its own attorney's fees, costs, and expenses incurred in connection
with the litigation, unless mandated by statute.

        23.  Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        24.  Applicable Law. This Agreement shall be governed by and construed
in accordance with the domestic, internal laws of the Commonwealth of
Pennsylvania, without regard to its conflicts of laws principles.

        25.  Headings. The section headings of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.

10

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

ATTEST:   SUN BANCORP, INC.
/s/  SANDRA J. MILLLER      
 
/s/  ROBERT HORMELL    
/s/  ROBERT HORMELL    
Personnel Committee Chair
ATTEST:
 
SUN BANK
/s/  SANDRA J. MILLLER      
 
/s/  ROBERT HORMELL    
/s/  ROBERT HORMELL    
Personnel Committee Chair
WITNESS:
 
EXECUTIVE:
/s/  SANDRA J. MILLER      
 
/s/  ROBERT J. MCCORMACK    
Robert J. McCormack

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1
EMPLOYMENT AGREEMENT
